DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 20 February 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention by reciting “”efficient” on line 3.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10, 15-16, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. [US 20140095452 A1] (hereinafter “Lee”).
Independent Claims:
Per claim 1, Lee teaches a computer-implemented method comprising:
maintaining a set of log activity summary data, the set of log activity summary data summarizing write activity over a pluggable database (see paragraph [0026], the shared redo log where the database server records changes performed by transactions on one or more pluggable databases) in one or more consolidated database instances (see paragraphs [0026], a database server maintains a container database that comprises one or more pluggable databases, a root database and a redo log);
detecting a pluggable database recovery event (see Fig. 4 and paragraph [0073], performing database recovery in response to a recovery event such as a user command specifying a pluggable database PDA 320 to recover); and
performing, in response to detecting the pluggable database recovery event, pluggable database recovery by at least identifying log data for recovery based on the set of log activity summary data (see paragraphs [0073-0074], in response to a recovery event, perform rollback recovery by applying redo records to bring the pluggable database PDA 320 to a point in time).
Per claim 10, the claim is the computer readable medium (see Lee, paragraphs [0098-0099]) claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis.
Per claim 19, the claim is the computing system (see Lee, paragraphs [0098-0099] for a memory holding a set of instructions executed by a computer processor) claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis.
Dependent Claims:
Per claim 6, Lee further teaches performing, in response to detecting the pluggable database recovery event, pluggable database recovery by at least identifying log data for recovery based on the set of log activity summary data (see paragraph [0074], scanning the stream of redo records in the Redo Log 340 and applying the modifications specified by the records) comprises at least determining a recovery event type, wherein the recover event type comprises one of a pluggable database restore (see paragraph [0070], it is determined that the restoration event is a type wherein a user specified pluggable database restore, or a type wherein a pluggable database is restored in response to the detection of corruption), a pluggable database hot clone, a pluggable database refresh clone.
Per claim 7, Lee further teaches selecting out one or more logs based on the set of log activity summary data (see paragraph [0074], scanning the stream of redo records in the Redo Log 340 and applying the modifications specified by the records).
Per claims 15-16, the claims are the computer readable medium claims corresponding to the method claims 6 and 7, and are rejected on the same grounds mutatis mutandis.
Per claim 24, the claim is the computing system claim corresponding to the combined subject matter of method claims 6 and 7, and is rejected on the same grounds mutatis mutandis.
Allowable Subject Matter
Claims 2-5, 8-9, 11-14, 17-18, 20-23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 2, no known prior art teaches or suggests: 1) the set of log activity summary data comprises an activity flag, and 2) maintaining the set of log activity summary data comprises: receiving a write request to the pluggable database; capturing the write request in an in-memory log; generating a redo record for the write request in an online activity log; and updating the activity flag for the pluggable database, wherein the activity flag indicates that the pluggable database was active during a period of time corresponding to the online activity log”.
Per claims 3-5, the claims are dependent on claim 2 and as such are allowable for at least the same reason as claim 2.
Per claim 8, no known prior art teaches or suggests: 1) multiple sets of log activity summary data summarize write activity over multiple pluggable databases in respective one or more consolidated database instances, and each consolidated database instance of multiple consolidated database instances is associated with a respective set of the sets of log activity summary data; 2) performing, in response to detecting the pluggable database recovery event, pluggable database recovery by at least identifying log data for recovery based on two or more of the multiple sets of log activity summary data.
Per claim 9, no known prior art teaches or suggests: 1) performing, in response to detecting the pluggable database recovery event, pluggable database recovery by at least identifying a backup of log data for recovery, and 2) one or more logs of the backup of log data are selected out from processing and retrieval during the pluggable database recovery based on the set of log activity summary data.
Per claims 11-14 and 17-18, the claims are the computer readable medium claims corresponding to the method claims 2-5 and 8-9, and are allowable for the same reasons mutatis mutandis.
Per claims 20-23 and 25-26, the claims are the computing system claims corresponding to the method claims 2-5 and 8-9, and are allowable for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

15 July 2022